Citation Nr: 0842965	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-20 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for a respiratory 
disability.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel









INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946 and from August 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In September 2005 and January 2008, 
the Board remanded this case.


FINDING OF FACT

The veteran's respiratory obstructive, restrictive disease is 
attributable to service.  


CONCLUSION OF LAW

Respiratory obstructive, restrictive disease was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; or 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 
(1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records reveals that the 
veteran had no findings, treatment, or diagnosis of a 
respiratory disorder.  On his discharge examination, the 
veteran's lungs were normal.  However, he has post-service 
diagnoses of respiratory disability.  The veteran has alleged 
that he has a respiratory disorder as a result of inservice 
paint, rust, and asbestos exposure while he served aboard the 
USS West Virginia.  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992). Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended. The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As 
noted, the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997). An asbestos-related disease can develop 
from brief exposure to asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases. Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

In the April 2004 statement of the case (SOC), the RO noted 
that the veteran's personnel file showed that while in the 
Navy, the veteran worked in jobs that had a high probability 
of exposure to asbestos.  Thus, asbestos exposure was 
essentially conceded.  

However, there is no post-service diagnosis of an asbestos-
related respiratory disorder.  To definitively determine if 
the veteran has a respiratory disorder which is due to 
service to include any of the inservice claimed exposures, 
the veteran was afforded a VA respiratory examination in May 
2003.  The veteran's claims file was reviewed and his 
inservice asbestos exposure was considered.  The veteran 
reported that he had never been a cigarette smoker.  A 
physical examination was performed and a chest x-ray was 
conducted.  The veteran did not want to have pulmonary 
function tests (PFTs) performed, but prior PFTs were of 
record and were reviewed.  The examiner indicated that the 
veteran had asbestos exposure by history.  However, his chest 
x-ray was normal and did not show any evidence of plaques or 
asbestosis.  There was no diagnosis of asbestosis or any 
other asbestos-related respiratory disorder.  The veteran was 
diagnosed as having chronic obstructive pulmonary disease 
(COPD) which the examiner opined was due to cigarette smoking 
and was not due to asbestos exposure.

However, a review of the records shows that the veteran has 
repeatedly denied to VA examiners during outpatient treatment 
and at his VA examination that he has used tobacco products.  
Despite that history, the VA examiner opined that the 
veteran's COPD is due to cigarette smoking.

In light of the foregoing, the Board determined that another 
VA respiratory examination was required and requested that 
the examiner explore the veteran's history regarding tobacco 
use and other pertinent risk factors for COPD and asthma and 
opine as to the etiology of current respiratory disability.

In March 2008, the requested VA examination was conducted.  
The claims file was reviewed.  The veteran reported that he 
had never smoked in his life and the examiner accepted this 
history.  His history of asbestos exposure was also noted.  
Physical examination, chest x-rays, and PFTs were performed.  
The diagnosis was moderate respiratory obstructive, 
restrictive disease.  The examiner noted that the chest x-
rays were mildly hyperexpanded, but there were no active 
infiltrates.  She opined that there was no evidence of 
asbestosis, but it was at least as likely as not that the 
current diagnosis was related to service.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the first VA examiner, in May 2003, relied on 
an inaccurate history of cigarette smoking.  As noted, the 
veteran denied using tobacco in the medical records, 
repeatedly.  The Board accepts that he had no such history.  
The second examiner also accepted that the veteran did not 
have a history of tobacco use.  As such, the first opinion is 
not probative.  See generally Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).    

However, the second VA examiner, rendered in March 2008, was 
based on a review of the claims file, physical examination, 
chest x-rays, PFTs, and an accurate history.  
Thus, the Board attached the most significant probative value 
to this VA opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

The most probative evidence establishes that currently 
diagnosed respiratory obstructive, restrictive disease, is 
attributable to service.  Accordingly, service connection is 
warranted.  


ORDER

Service connection for respiratory obstructive, restrictive 
disease is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


